Title: Abigail Adams Smith to John Quincy Adams, 27 December 1789
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          Richmond Hill December 27th 1789—
        
        I have lived long in expectation of the pleasure of receiving a letter from my Dear Brother but at length I am reduced to despair; and am led to inquire what has prevented the fullfillment of a promise which you made at your departure upon my requesting you to write;— I hope you did not suppose that my absence during your visit arrose from any inattention towards yourself;— most certainly if I had had the least Idea of your leaving us so soon I should not have taken that time for my visit, it has been a scource of Chagrine to me eversince
        Mamma received a letter from you last week which is the first line that any one of this family have received from you since you left us; we heard of your safe arrival through my Aunt Cranch, and we have since heard of you both from the President and Mr Dalton.
        
        upon the receipt of your Letter your Father said that he had Conversed with Mr Dana when he was at Cambridge upon the subject of your setting down in Boston, and that Mr D—— had advised to it, that he himself had Considered the subject and that he had no objection to your going to Boston, Mamma desired that he would write to you upon the subject and I suppose he will ere long,—but as it was a subject in which I knew you were much interested I thought I would mention it; as the earliest information is sometimes of some importance—, I am happy that your wishes upon this subject are answered, as I should think it a preferable situation, for Business to any Country Town, some might offer as an objection the Number who are pursueing the same objects, but a young Man of your abilities persevereance and industry need not fear of being placed in the Back Ground; most sincerely do I wish you success in your undertakeings; and pursuits, both Honourable, and profitable;— Charles is very attentive to his Office—and begins to like New York—, Thomas has been with us some time, but thinks he prefers Cambridge to New York,— as to News I donot hear of any except a Confirmation of the Account that North Carolina has adopted the Constitution, the Members of the Government are assembling daily and tomorrow night is the day they are to meet,
        it is reported that Miss Thomson Mrs Gerrys Sister is soon to be Married to Mr Coles one of the Virginia representatives—a Widower with two Chrildren— Mr Jefferson has arrived in Virginia but not yet come to New York,— I suppose you have heard of the arrival of Mr Trumble, he has come to take a Number of portraits which may enable him to pursue his American peices but intends returning soon to England,— this is not the Country for him to paint for emolument, and we must acquire taste before his merits can be fully known
        I hope I shall have the pleasure of receiving some testimony of your remembrance soon— if you have one favourite do not let that one Possess the whole of your Social Affection it will not diminish for one object by being extend to others— the President told Mamma that he was informed that her Son was more attentive to his Books than to the Ladies, perhaps you may think it the greatest Compliment that could have been paid you but I hope you will not rank inattention to your friends amongst the first of your good quallities
        
        Colln Smith desires to be remembered to you and William sends his Duty—
        remember me to those who / inquire after your Sister
        A Smith—
      